DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being obvious over US 2015/0241655 to Burkett in view of EP 0260425A1 to Kaercher.
The applied reference has a common assignee (Corning) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing 

Burkett discloses in the abstract and figures 1-2 and 8, a strain relief for a fiber assembly comprising: 
A base (14; figure 8); 
At least one forward channel (figure 10 depicts an input and output of fiber 16); 
At least one rear cable aligned with the forward channel cable and spaced apart with first and second posts (24) spaced apart (“X”).
Claims 2-4 relate to arrangement of cables within the housing and posts (Burkett discloses in figures 9-10 multiple arrangements and rearranging would be within the level of ordinary skill in the art). 
As to claim 5, figure 10 depicts multiple configurations with side walls with at least one cable integral to the wall (48; figure 10C).
As to claim 7, the base is selectively attached (46).
As to claim 9, the posts are thermoplastic (paragraph 41).
Claims 10-14 and 16-19 relate to the above.
Burkett fails to explicitly disclose an offset post configuration and as to claim 8, a size of 2mm. Burkett discloses an effective variable (“X”) with a size to fit a specific cable. Altering this size would be within the level of ordinary skill in the art.

It would have been obvious to one having ordinary skill in the art to offset posts and size them appropriately as taught by Kaercher in the device of Burkett to self-lock the cables.
Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burkett in view of Kaercher and in further view of DE 102009006383A1 to Spreitzenbarth et al (hereinafter ‘383).
Burkett in view of Kaercher discloses the invention as claimed except for planar post shapes. It is noted that neither Burkett nor Kaercher limit the shapes of their posts and would be within the level of ordinary skill in the art to change a shape or form factor of an item. 
‘383 discloses such a planar post strain relief structure as well as the ability to have any shape for the tines (triangular, pentagonal, hexagonal or round) in order to further secure cables. 
It would have been obvious to one having ordinary skill in the art to shape the posts depending on cable thickness or degree of friction to hold the cable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
EP 3,757,640A1.
US 2019/0245299. 
DE 102012000681B4. 
US 2012/0187746 (figure 5). 
WO 9705682A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883